            Case 2:21-cr-00181-JMY Document 1 Filed 04/30/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :       CRIMINAL NO. 21-

               v.                             :       DATE FILED: April 30, 2021

TIMOTHY WALTERS                               :       VIOLATIONS:

                                              :       18 U.S.C. § 7206(1) (filing false federal
                                                      income tax returns – 3 counts)
                                              :

                                        INFORMATION

                              COUNTS ONE THROUGH THREE

THE UNITED STATES ATTORNEY CHARGES THAT:


       1.      For tax years 2013 through 2015 defendant TIMOTHY WALTERS prepared and

filed U.S. Individual Income Tax Returns, Form 1040, for himself and his wife. Defendant

TIMOTHY WALTERS signed each of these personal returns and each contained a written

declaration that it was signed under the penalties of perjury.

       2.      Each of these U.S. Individual Income Tax Returns filed by defendant TIMOTHY

WALTERS was not true and correct as to every material matter in that on each return, defendant

TIMOTHY WALTERS failed to accurately report all income he received from his personal

business.
            Case 2:21-cr-00181-JMY Document 1 Filed 04/30/21 Page 2 of 3




       3.      On or about each of the dates shown below, in the Eastern District of

Pennsylvania, defendant

                                     TIMOTHY WALTERS

willfully made and subscribed a Form 1040, U.S. Individual Income Tax Return, for the calendar

years shown below, each of which was verified by a written declaration that it was made under

the penalty of perjury, which defendant WALTERS did not believe to be true and correct as to

every material matter, in that each return did not report all income from his personal business,

whereas, as WALTERS well knew, he did not accurately report his income on those returns, with

each false return being a separate count:

             Count            Tax Year               Date Signed       Unreported Income

               1                2013            February 2, 2014             $70,473

               2                2014            February 9, 2015             $185,441

               3                2015            January 30, 2016             $95,851

              Total                                                          $351,765



                   In violation of Title 26, United States Code, Section 7206(1).




                                                                                                   _
                                                       JENNIFER ARBITTIER WILLIAMS
                                                       Acting United States Attorney




                                                 2
No._ _ _ _ _ _ _ _ _ _
                        UNITED STATES DISTRICT COURT

                         Eastern District of Pennsylvania

                                    Criminal Division

             THE UNITED STATES OF AMERICA
                                                       vs.

                                     TIMOTHY WALTERS


                                     INFORMATION

                                             Counts

 18 U.S.C. § 7206(1) (filing false federal income tax returns – 3 counts)



                                             A true bill.

                      _____________________________________________________________________
                                            Foreperson

          Filed in open court this _________________________________day,
                Of ________________________A.D. 20_____________
            __________________________________________________________________________________________
                                                                                                         Case 2:21-cr-00181-JMY Document 1 Filed 04/30/21 Page 3 of 3




                                               Clerk

                                 Bail, $___________________________
